

EXHIBIT 10.1
ANALOG DEVICES, INC.
EXECUTIVE SECTION 162(m) PLAN
I.
Purpose

The purpose of the Executive Section 162(m) Plan, as amended (the “Section
162(m) Plan”), is to motivate and retain senior executives of Analog Devices,
Inc. (the “Company”) to achieve targeted levels of corporate, financial and
strategic performance. The terms of the Section 162(m) Plan set forth herein
shall, if approved by the shareholders of the Company, apply to awards for or
during fiscal year 2013 and later fiscal periods. The Section 162(m) Plan
provides for an incentive pool based on the Company’s Profits (as defined below)
pursuant to Section III hereof.
II.
Eligibility and Participation

Participants in the Section 162(m) Plan for any performance period shall include
the Chief Executive Officer of the Company and such other key executives or
class of executives as may be designated as participants for such period by the
Compensation Committee (the “Committee”) of the Board of Directors of the
Company.
III.
Incentive Pool

A. General. The Committee may designate participants who are eligible to receive
an allocation of an incentive pool equal to 2% of the Company’s operating income
determined in accordance with GAAP (Generally Accepted Accounting Principles),
as set forth in the Company's financial statements filed with the Securities and
Exchange Commission, excluding restructuring charges, gain/loss from the sale of
a business, and tangible and intangible asset impairments but including amounts
paid under the Section 162(m) Plan (“Profits”) for the applicable performance
period. The Committee shall allocate the incentive pool among the participants
for each performance period. The performance period may be one or more fiscal
quarters, one or more fiscal years, or such other period as determined by the
Committee; provided that, for the avoidance of doubt, in no event may any
performance periods overlap. In no event may (i) the allocation to any
particular participant exceed 100% of the total incentive pool for the
performance period and (ii) the sum of the incentive pool allocations for all
participants exceed 100% of the total incentive pool. The incentive pool and the
allocations among participants must be established by the Committee no later
than the earlier of (i) ninety (90) days after the beginning of the performance
period for which the incentive pool is created and (ii) the first 25% of the
portion of the performance period with respect to which the incentive pool
relates; provided, however, that in all cases, the incentive pool and the
applicable allocations must be established by such time as may be required in
order for the amounts paid under the incentive pool to qualify as
performance-based compensation under Section 162(m)(4)(C) of the Internal
Revenue Code (the “Code”) (such required date, the “162(m) Deadline”).
B. Additional Provisions. Allocations to participants may be paid in the form of
cash, equity or otherwise in accordance with the discretion of the Committee.
The Committee may, in its sole discretion, (i) subject the participant’s right
to receive his or her allocation of the incentive pool to additional service
and/or performance conditions, including, without limitation, performance
conditions under the annual executive performance incentive plan (the “Annual
Bonus Plan”) established by the Board of Directors of the Company or the
Committee and/or conditions relating to the delivery of equity awards under the
Company’s then-effect stock incentive plan (a “Stock Incentive Plan”), and (ii)
use negative discretion to reduce or eliminate the amount of any incentive pool
allocation to a participant. Notwithstanding the foregoing, in no event may the
Board or the Committee increase the amount of such payment.
IV.
Terms

Each payment of an amount attributable to a participant’s incentive pool
allocation under this Section 162(m) Plan shall be subject to the following
terms:



--------------------------------------------------------------------------------



A.    No payment shall be made to participants in the Section 162(m) Plan unless
and until the Committee has certified in writing (in such manner as shall be
consistent with regulations under Section 162(m) of the Code) the amount of
Profits for the applicable performance period and the participant’s allocation
of the incentive pool.
B.    To the extent amounts payable under the Section 162(m) Plan are paid in
cash and to the extent the performance periods under the Section 162(m) Plan are
the Company’s fiscal quarters, unless otherwise provided by the Committee,
payment for the first and second fiscal quarters shall be made on or before June
30 of the calendar year in which the second fiscal quarter ends and payment for
the third and fourth fiscal quarters shall be made on or before December 31 of
the calendar year in which the fourth quarter ends. To the extent that the
performance period is based on a different period of time, the Committee shall
determine the time of payment in its sole discretion. Notwithstanding the
preceding two sentences, in all cases cash payments shall be made no later than
the later of (i) two and a half months after the end of the Company’s tax year
in which such payment is no longer subject to a substantial risk of forfeiture
and (ii) two and a half months after the end of the participant’s tax year in
which such payment is no longer subject to a substantial risk of forfeiture. To
the extent the Committee exercises discretion to make allocations in the form of
equity awards under a Stock Incentive Plan, such allocations shall be paid in
the time and manner consistent with the terms of such Stock Incentive Plan.
C.    Except as specifically set forth in this Section 162(m) Plan, the Annual
Bonus Plan, a Stock Incentive Plan or in another agreement between a participant
in the Section 162(m) Plan and the Company, a participant must be employed by
the Company or one of its subsidiaries on the date on which any amount under the
Section 162(m) Plan is paid in order to be eligible to receive such payment.
V.
Actions Binding, No Right To Employment, etc.

The Committee shall have complete discretion to construe and administer the
Section 162(m) Plan, to establish an incentive pool, to establish incentive pool
allocations among participants, to determine the form in which amounts
attributable to incentive pool allocations shall be paid, and otherwise to do
all things necessary or appropriate to carry out the Section 162(m) Plan. The
Committee is not obligated to establish an incentive pool or to make any
allocations to any particular participants under the Section 162(m) Plan.
Actions by the Committee under the Section 162(m) Plan shall be conclusive and
binding on all persons.
Nothing in the Section 162(m) Plan shall entitle any participant to continued
employment with the Company and its subsidiaries, and the loss of benefits or
potential benefits under the Section 162(m) Plan shall in no event constitute an
element of damages in any action brought against the Company or its
subsidiaries.
The Committee may at any time, in its sole discretion, amend or terminate the
Section 162(m) Plan.
The Section 162(m) Plan is effective on January 22, 2013, provided that any
amounts payable under this plan shall be subject to approval of the material
terms of the Section 162(m) Plan by the Company’s stockholders in the manner
required under Section 162(m) of the Code in order for such amounts to be
eligible to qualify as performance-based compensation under Section 162(m) of
the Code, to the extent not already so approved.
Approved March 13, 2013

